Case 2:17-cv-02745-JS-SIL Document 45 Filed 12/11/18 Page 1 of 2 PageID #: 533



                             UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF NEW YORK
                                     CIVIL DIVISION


JAMES STEWART,                                                }
ON BEHALF OF HIMSELF AND                                      }
ALL OTHERS SIMILIARLY SITUATED,                               }
                                                              }
                                        Plaintiff,            }      Civil Action, File No.
                        v                                     }      2:17-cv-02745-JS-SIL
                                                              }
SELIP & STYLIANOU, LLP,                                       }
                                                              }
                                        Defendant.            }

                               OBJECTIONS TO BILL OF COSTS
        Defendant believes that the Clerk of the Court erred in taxing costs for the following

reasons:

1. Local Civil Rule 54.1.(a) requires any party seeking to recover costs to file a notice of

taxation of costs indicating the date and time of taxation which shall comply with the notice

period prescribed by Fed. R. Civ. P. 54, and annexing a bill of costs. Local Rule 54.1 further

provides that “[a]ny party failing to file a notice of taxation of costs within the applicable thirty

(30) day period will be deemed to have waived costs.” While Plaintiff filed a Bill of Costs on

October 19, 2018, Plaintiff never filed a notice of taxation of costs indicating the date and time

of taxation. For this reason, Defendant never filed a response to the Bill of Costs. Since the

Judgment was entered on September 30, 2018, it now is past the time by which Defendant was

required to file a notice of taxation of costs.

2. Local Civil Rule 54.1.(a) also requires any party seeking costs to file along with a bill of costs

an affidavit with supporting exhibits. Plaintiff did not file the affidavit or supporting exhibits

within the required 30 day period.
Case 2:17-cv-02745-JS-SIL Document 45 Filed 12/11/18 Page 2 of 2 PageID #: 534



3. Local Civil Rule 54.1.(c) 2. Allows the Clerk to tax the cost of a deposition only if “used by

the Court in ruling on a motion for summary judgment or other dispositive substantive motion.”

Local Civil Rule 54.1.(c) 2. Also provides that “[c]osts for depositions taken solely for discovery

are not taxable.” The court did not use the deposition transcript to rule. 

Dated:         December 11, 2018

/s/____________________________
Mitchell L. Pashkin, Esq. (MLP-9016)
Attorney For Plaintiff
775 Park Avenue, Suite 255
Huntington, NY 11743
(631) 335-1107
